DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amended response, filed July 28, 2021. 
Claims 1-4, 6-11, 13-15 and 44 are now pending in the application.

Allowable Subject Matter

Claims 1-4, 6-11, 13-15 and 44 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to method performed by a User Equipment, UE, independent Claim 8, directed to a UE that comprises the structure to perform limitations that are functionally similar to those performed by the UE in the method of claim 1, independent Claim 15, directed to a method performed by a network node, which comprises limitations that are functionally similar to those performed by the network node in the method of claim 1, and independent Claim 44, directed to a network node that comprises the structure to perform limitations that are functionally similar to those performed by the network node in the method of claim 15, the prior art of record teaches a UE having a reduced bandwidth as compared with regular UEs, which receives a system information block from a network node, the block being 
Prior art also teaches LC-PDCCH defined within reduced BW region of PDSCH, as may be seen in Burbidge (e.g., ¶ [0020]), a unicast, low-complexity physical downlink control channel, LC-PDCCH, within said common search space, seen in Palat et al, European Patent Application Publication No. 3048848 A1 (e.g., ¶ [0008] [0015] [0025]), a conventional UE in an RRC connected mode receiving unicast signals in a PDSCH, seen in Shauh et al, U.S. Patent Application Publication No. 20140119265 A1 (e.g., FIG. 18 and ¶ [0110]), rank 1 and/or one-layer scheduling of PDSCH in one-antenna LC-UEs, as may be seen in Yang et al, U.S. Patent Application Publication No. 20160150462 (e.g., ¶ [0124]) and scheduling of unicast PDSCH in cell-radio network temporary identifier (C-RNTI) PDCCH, as may be seen in Yang (e.g., ¶ [0167]).
The prior art of record fails to teach or suggest, individually or in combination, wherein the LC-PDCCH is associated with a unicast physical downlink shared channel, PDSCH, carrying a dedicated Radio Resource Control, RRC, message.
Claims 2-4, 6 and 7, dependent from Claim 1, and Claims 9-11, 13 and 14, dependent from Claim 8, are also allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471